10-04898-smb        Doc 170   Filed 01/18/19 Entered 01/18/19 09:45:44             Main Document
                                            Pg 1 of 2




 January 18, 2019
                                                                          Nicholas J. Cremona
                                                                          direct dial: 212.589.4682
                                                                          ncremona@bakerlaw.com




 VIA ECF AND ELECTRONIC MAIL

 Honorable Stuart M. Bernstein
 United States Bankruptcy Judge
 United States Bankruptcy Court
 Southern District of New York
 One Bowling Green
 New York, NY 10004-1408

 Re:    Irving H. Picard, Trustee for the Liquidation of Bernard L. Madoff Investment Securities
        LLC v. Helene Saren-Lawrence, Adv. Pro. No. 10-04898 (SMB)


 Dear Judge Bernstein:

 We represent Irving H. Picard, the trustee (the “Trustee”) for the substantively consolidated
 liquidation of the business of Bernard L. Madoff Investment Securities LLC, and the chapter 7
 estate of Bernard L. Madoff, under the Securities Investor Protection Act, 15 U.S.C. § 78aaa et
 seq., the plaintiff in the above-referenced adversary proceeding. We write in response to Your
 Honor’s Memorandum Endorsed Order, signed on January 14, 2019 [ECF No. 169], and
 Defendant’s letter motion seeking to adjourn trial in this matter based on hardship. [ECF No.
 168].

 Defendant’s counsel contacted Trustee’s counsel to request a hardship dismissal of this action in
 November 2018. Defendant’s prior counsel had requested a hardship dismissal in 2011 by
 submitting an application to the Trustee with no supporting financial documentation and the
 hardship was denied on that basis. Defense counsel recently re-sent that prior application to the
 Trustee.

 As explained to counsel, the Trustee requires a current application and current supporting
 documentation to evaluate claims of medical and financial hardship and assess whether
 Defendant’s case warrants dismissal or a reduced settlement as a result. Given the medical
 information Dr. Samuel Rapoport submitted with the letter motion, the Trustee is willing to
10-04898-smb        Doc 170   Filed 01/18/19 Entered 01/18/19 09:45:44            Main Document
                                            Pg 2 of 2

 Honorable Stuart M. Bernstein
 January 18, 2019
 Page 2


 consent to adjournment of trial to allow Defendant to submit an updated hardship application and
 supporting documentation that sets forth her current financial information, including available
 assets, personal and real property, and the details of ownership so that he may consider whether
 hardship dismissal or a reduced settlement is appropriate. In order to evaluate any changed
 circumstances, the updated hardship application must be received by March 1, 2019. This will
 allow the parties to document any resolution of the case in short order. Absent full disclosure of
 Defendant’s financial condition, the Trustee cannot discharge his fiduciary duty and ensure that
 all similarly situated victims are treated equally and fairly.

 Alternatively, if Defendant is unwilling to or fails to submit an updated hardship application and
 supporting documentation for the Trustee’s consideration, the Trustee requests that the hearing
 of this matter scheduled for January 23, 2019 be treated as a pre-motion conference pursuant to
 Local Bankruptcy Rule 7056-1(a) so the Trustee may file a motion for summary judgment in lieu
 of trial.

 Counsel for the Trustee remains available should Your Honor have any questions in connection
 with the foregoing prior to the upcoming hearing.

                                      Respectfully submitted,

                                      /s/ Nicholas J. Cremona

                                      Nicholas J. Cremona


 cc:      (Via Email)
          Helen Davis Chaitman (hchaitman@chaitmanllp.com)
          Irving H. Picard, Esq. (ipicard@bakerlaw.com)
          Dean D. Hunt, Esq. (dhunt@bakerlaw.com)




 4813-2743-3093.3
